Citation Nr: 1751288	
Decision Date: 11/09/17    Archive Date: 11/17/17

DOCKET NO.  11-04 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral foot disability, to include arthritis and plantar fasciitis.  

2.  Entitlement to an initial rating in excess of 50 percent for adjustment disorder with depressed mood prior to June 4, 2010, and in excess of 70 thereafter for posttraumatic stress disorder with depressive disorder. 


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel 


INTRODUCTION

The Veteran had active service from May 2003 to November 2008. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In February 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record on appeal.

The Veteran has expressly filed a claim of service connection for arthritis.  However, in light of Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board finds that it is appropriate to characterize her claim broadly as one of entitlement to service connection for a bilateral foot disorder, to include arthritis and plantar fasciitis.


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, her currently diagnosed bilateral foot disability to include arthritis and plantar fasciitis is related to her military service.

2.  For the entire appeal period, the Veteran's adjustment disorder with depressed mood and PTSD, resulted in social and occupational impairment with deficiencies in most areas, including work, interpersonal relations, judgment, and mood, due to symptoms such symptoms as re-experiencing, avoidance, negative alterations in cognition and mood, difficulty concentrating, hyperarousal, hopelessness, depression, suspiciousness, anxiety, hypervigilance, sleep disturbances, nightmares, social isolation, irritability, anger, anhedonia, disturbances of motivation and mood, low energy and appetite, panic attacks that occur weekly or less often, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, impaired impulse control, verbal outbursts, and lack of trust, without more severe manifestations that more nearly approximate total occupational and social impairment.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral foot disability to include arthritis and plantar fasciitis have been met.  38 U.S.C. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  The criteria for an initial rating of 70 percent, but no higher, for adjustment disorder with depressed mood and PTSD have been met.  38 U.S.C. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.7, 4.130, Diagnostic Code 9440, 9411 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein decided, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Furthermore as the Board's decision is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and implementing regulations. 

The Board has reviewed all of the evidence in the claims file, including service treatment records, post-service treatment records, VA examination reports, and statements submitted in support of the claims.  In this regard, the Board notes that, although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, all of the extensive evidence of record.  Indeed, it has been held that while the Board must review the entire record, it need not discuss each piece of evidence in rendering a decision.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007); Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board's analysis will focus specifically on the evidence that is needed to substantiate the claims for service connection and a higher initial rating. 

I.  Service connection claim

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service or when evidence establishes a disease diagnosed after discharge was incurred in service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  Alternatively, when a disease at 38 C.F.R. § 3.309 (a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303 (b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.R.F. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Veteran contends that her currently diagnosed bilateral foot disability to include arthritis and plantar fasciitis first manifested in service, or was caused by such service. 

The Board notes the Veteran's service treatment records confirm that she was treated for arthritis in her feet while in the service.  August 2005 X-rays of the Veteran's left foot showed arthritic changes in her first and second metatarsal joints.  In addition, she was placed on a permanent profile for arthritis in her right foot in January 2006. 

Post-service treatment records reflect the Veteran's reports of bilateral foot pain, which was exacerbated with prolonged standing and walking.  X-ray evidence revealed degenerative joint disease (DJD) in the Veteran's feet.  Specifically, November 2009 X-rays showed increased gallium uptake in bilateral tarsus and right ankle areas, not compatible with osteomyelitis but probably compatible with mild DJD.  Treatment records from January 2010 revealed that the Veteran was diagnosed with bilateral plantar fasciitis and arthritis along the right midfoot and ankle.  August 2014 treatment notes reflect chronic foot pain prolonged by standing and walking.  Treatment records in September 2016 further noted the Veteran's diagnoses of DJD and plantar fasciitis.  

During the January 2009 VA examination, the Veteran reported arthritis in her feet with a history of pain since 2005.  She attributed her condition to the military issued boots.  She reported constant pain in both great toes without radiation, which was exacerbated by prolonged standing and relieved with rest or pain and anti-inflammatory medication.  Upon examination, the examiner noted no signs of abnormal weight-bearing.  The examiner found no evidence of pes planus, deformity, tenderness, calcaneal tendonitis, calcaneal tendon misalignment, pes cavus, varus deformity, pain with dorsiflexion of toes, pain of the metatarsal heads, hammer toes, interdigital neuroma, hallux valgus, hallux rigidus, pain with standing or walking, or use of corrective wear.  Furthermore, the examiner noted that the Veteran was able to stand and ambulate without difficulty.  X-rays conducted during the January 2009 examination revealed normal feet bilaterally. 
The examiner determined that there was no diagnosis as there was no pathology upon examination. 

During the August 2016 disability benefits questionnaire (DBQ), the examiner found that the Veteran had no foot diagnoses.  Furthermore, the examiner noted no pain upon examination and no functional loss.  X-rays conducted for the August 2016 DBQ revealed normal and symmetric appearance of the feet.  The examiner opined that the Veteran's foot pain was less likely than not incurred in or caused by the Veteran's service as the examiner found no pathology to render a diagnosis for arthritis of the feet.  The examiner noted that the Veteran's feet were normal upon examination and that the X-rays were normal as well.  Furthermore the examiner stated that while in the service the Veteran had been diagnosed with soft tissue foot pain and that during a physical in June 2008 no foot complaints or diagnosis was noted. 

During the February 2017 hearing, the Veteran testified that her bilateral foot disorder began while she was in the service and resulted in a permanent profile for right foot arthritis in December 2005, which was officially signed in January 2006.  She stated that she suffered pain and trouble with prolonged standing, going up and down stairs, and running.  Furthermore, she stated that any amount of pressure on her feet resulted in extreme pain.  The Veteran indicated that her condition was worse in her right foot, but that such symptoms were present in both feet and continued to the present.  She testified that she was diagnosed with DJD in 2009, within one year of her discharge from service and that in 2010 she was diagnosed with plantar fasciitis.  The Veteran stated that she underwent physical therapy for her feet and received custom-made shoes as well as cortisone shots.  Finally, the Veteran testified that while the August 2016 VA examiner stated that her feet were normal, her previous X-rays as well as those done subsequently, had shown DJD as well as other bilateral foot conditions, and that the X-rays conducted in August 2016 did not consist of weight bearing X-rays. 
After a careful review of the record, the Board finds that the evidence of record is in support of the Veteran's contention that her bilateral foot disability began in or was caused by her active military service.  Specifically, the evidence shows she received a permanent profile for her right foot arthritis in January 2006 and was diagnosed with DJD in November 2009 (within the one year presumptive period post-service).  Furthermore, August 2005 X-rays revealed arthritic changes in her left foot, and she has had bilateral foot pain with prolonged standing and walking continuously since service.  Therefore, considering the presumptive provisions of 38 U.S.C. § 1112 and the law regarding continuity of symptomology, presumptive service connection is warranted for arthritis of both feet.  In so finding, the Board acknowledges that there are negative diagnostic findings and nexus opinions from VA examiners in the record, but finds that those examiners did not consider the permanent profile the Veteran received in 2006 or note the August 2005 or November 2009 X-ray evidence, all of which is positive.  Therefore, those opinions are inadequate, the Board resolves all remaining reasonable doubt in the Veteran's favor, and finds that service connection for her bilateral foot disability to include arthritis and plantar fasciitis is warranted.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

II.  Initial rating claim

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. 4.3.
In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran seeks a rating in excess of 50 percent for her service-connected psychiatric disability to include adjustment disorder with depressed mood and PTSD prior to June 4, 2010.  In this regard, such disability is rated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9440 prior to June 4, 2010 and Diagnostic Code 9411 thereafter.  According to 38 C.F.R. § 4.126 (a), a mental disorder shall be rated "based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination."  38 C.F.R. § 4.126 (a).  Furthermore, the Veteran indicated at her hearing that she would be satisfied with a rating of 70 percent for the entire appeal period and that she was not seeking a higher rating.  Therefore, the Board finds that the Veteran has limited the scope of her appeal to a rating of 70 percent for the entire appeal period. 

Under Diagnostic Codes 9440 and 9411, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and an inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

As the United States Court of Appeals for the Federal Circuit recently explained, evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir.2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas" - i.e., "the regulation ... requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'"  Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, Diagnostic Code 9411.

Further, when evaluating a mental disorder, the Board must consider the "frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission," and must also "assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination."  38 C.F.R. § 4.126 (a).

The Board notes that, effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) and replace them with references to the recently updated DSM-5.  See 79 Fed. Reg. 149, 45094 (August 4, 2014).  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014, even if such claims are subsequently remanded to the AOJ.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  In the instant case, the Veteran's claim was certified to the Board in December 2016 and, as such, the DSM-5 applies to her claim.

In this regard, the Board notes that the DSM-5 removed reference to Global Assessment of Functioning (GAF) scores.  However, the Board still finds such scores relevant to the evaluation of the Veteran's claim.  A GAF score is another component considered to determine the entire disability picture for the Veteran.  The GAF scale is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness" from 0 to 100, with 100 representing superior functioning in a wide range of activities and no psychiatric symptoms.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994)).

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  Carpenter, supra.  An assigned GAF score, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issue; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126 (a).  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126, VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).

In the instant case, the Veteran has appealed the propriety of the initially assigned rating for her psychiatric disability, which has been assigned a 50 percent rating, prior to June 4, 2010, and a 70 percent rating thereafter.  As previously stated the Veteran is seeking a 70 percent rating for the entire appeal period and no higher. 

Treatment records reflect the Veteran's reports of irritability, mistrust, poor sleep, fatigue, and depression.  An October 2009 treatment note reflects that the Veteran denied hallucinations and suicidal and homicidal ideations.  The examiner noted a GAF score of 55.  Mental status evaluations in December 2009 and January 2010 reflect that the examiner found the Veteran to be casually dressed, pleasant, cooperative and alert.  The Veteran's speech was coherent and relevant with normal rate and tone.  She maintained good eye contact and her thoughts were well organized.  She exhibited no delusions or hallucinations, and her mood was sad with full range of affect.  Her insight and judgment were not impaired.  Additional evaluations noted that the Veteran was depressed and anxious but continued to deny suicidal and homicidal ideations.  Furthermore the Veteran's thought and speech patterns were within normal limits and she denied flashbacks.  The Veteran was assigned GAF scores ranging from 55 to 60. 

During the January 2009 examination, the examiner noted that the Veteran was alert and oriented to person, place and time.  She demonstrated an appropriate affect, normal short term memory, normal comprehension, normal behavior and no evidence of a personality disorder. 

During the August 2013 VA PTSD DBQ, the examiner noted that the Veteran suffered from PTSD, depressive disorder (NOS), and alcohol abuse.  The examiner assigned a GAF score of 55 and found that the Veteran's condition resulted in occupational and social impairment with reduced reliability and productivity.  The Veteran reported symptoms of crying spells nightly, hopelessness, depression, suspiciousness, anxiety, hypervigilance, sleep disturbances, nightmares, social isolation, irritability, anger, panic attacks that occur weekly or less often, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, impaired impulse control, verbal outbursts, and lack of trust.  But she denied suicidal ideations.  She further indicated that she believed she could not work due to her irritability and anger.

During the August 2016 VA DBQ, the examiner confirmed the Veteran's diagnoses of PTSD and recurrent major depressive disorder and that she suffered from avoidance, negative alterations in cognition and mood, hyper-arousal, depressed mood, difficulty sleeping, difficulty concentrating, anhedonia, low energy and appetite.  The examiner opined that the Veteran's psychological conditions resulted in occupational and social impairment with reduced reliability and productivity.  

Upon examination, the Veteran reported that she was close to her family but that she had not worked since leaving the military.  Furthermore, she reported re-experiencing, avoidance, negative alterations in cognition and mood, hyperarousal, daily depression, anxiety, suspiciousness, difficulty sleeping and concentrating, anhedonia, disturbances of motivation and mood, low energy and appetite, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances.  She denied suicidal or homicidal ideations or psychotic symptoms.  The examiner noted that the Veteran was casually and neatly dressed, her mood and affect were mildly dysthymic, and she was oriented to person, place, time and setting.  In addition, her thought processes were linear, logical, and goal directed.  Her judgment was intact and she was pleasant and cooperative.  

During the February 2017 hearing, the Veteran testified that she believed she should receive an initial 70 percent rating that while she was originally diagnosed with depression, shortly thereafter she was diagnosed with PTSD, but that the symptoms had not changed or increased.  She stated that she suffered from isolation, anxiety, panic attacks, and trouble sleeping.  She stated that she took medication for her depression and nightmares.  She testified that her symptoms were particularly bad at night and that she found herself checking her doors several times before she could settle down.  She stated that her appetite was "up and down," and that she had problems "developing and maintaining relationships, whether it's with family or extended social relationships."  She reported that she did not have any relationships other than with her family members.  The Veteran also reported that she did not like crowds and did not go shopping very often.  Furthermore she stated that she had not worked since she left the service.  The Veteran's sister and friend also testified at the hearing and stated that the Veteran kept to herself and was depressed, and that the Veteran never answered her phone so they had to go over and check on her. 

Based on the foregoing, the Board finds that, throughout the appeal period, the Veteran's adjustment disorder with depressed mood and PTSD have been characterized by re-experiencing, avoidance, negative alterations in cognition and mood, difficulty concentrating, hyperarousal, hopelessness, depression, suspiciousness, anxiety, hypervigilance, sleep disturbances, nightmares, social isolation, irritability, anger, anhedonia, disturbances of motivation and mood, low energy and appetite, panic attacks that occur weekly or less often, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, impaired impulse control, verbal outbursts, and lack of trust.  The lay and medical evidence of record shows that the Veteran has remained unemployed throughout the appellate period due in part to her service connected psychological conditions.  Thus, even though VA examiners opined that the Veteran's symptoms resulted in occupational and social impairment with reduced reliability and productivity, the Board finds that the Veteran's symptoms have resulted, at worst in occupational and social impairment with deficiencies in most areas throughout the appeal period.  See 38 C.F.R. § 4.126 (a).  Accordingly, the Veteran's symptoms most nearly approximate the severity and frequency of the symptomatology contemplated by a 70 percent rating.  See 38 C.F.R. §§ 4.7, 4.130, Diagnostic Codes 9440, 9411.

As previously noted, the Veteran during her hearing indicated that she wanted to limit the benefits sought on appeal and that she was satisfied with a 70 percent rating, however the Board has also considered a higher rating.  The Board finds that the next higher rating, 100 percent, is not warranted at any time during the appeal period.  While some of the Veteran's symptoms are similar to symptoms associated with a 100 percent rating, these levels of severity contemplate total occupational and social impairment.  Moreover, such deficiencies must be "due to" the symptoms listed for the 100 percent rating levels, "or others or others of similar severity, frequency, and duration."  Vazquez-Claudio, 713 F.3d at 117.  

The Board finds that the Veteran's symptoms did not occur at the severity, frequency, or the duration required for a 100 percent rating.  In this regard, the Board finds that the Veteran's social and occupational impairment are not total.  The Board acknowledges that the Veteran has experienced serious social impairment; however, throughout the appeal period, she has maintained relationships with family and a few friends.  Moreover, the record shows that the Veteran has been consistently cooperative and communicated with VA clinicians despite her reported anger and irritability.  Furthermore, while the Veteran indicated difficulty in maintaining employment due to her irritability and distrust of others, the record does not show that her psychological conditions alone resulted in total occupational impairment.  

Therefore, the Board finds that the difficulties the Veteran experiences as a result of her psychiatric disabilities are precisely the type contemplated by her current 70 percent rating.  Additionally, while the Veteran has experienced irritability and verbal outbursts, the evidence does not suggest that such occur at the severity or frequency contemplated by a 100 percent rating, which is characterized by persistent anger of hurting self or others.  To that end, there is no evidence that the Veteran hurt anyone during the pendency of the appeal.  Furthermore, the Veteran universally denied any attempt to take her own life or physically harm others.  

Despite the reports of her tendency towards isolation and distrust of crowds, the Veteran has consistently been noted to be capable of maintaining her financial affairs and maintaining her personal hygiene.  Additionally, the Veteran's social relationships with her family and few friends and ability to interact with VA treatment providers and examiners is affirmative evidence against a finding that any intermittent inability to perform activities of daily living are so severe or frequent so as to result in total social impairment.  Finally, the Veteran has never reported any delusions or hallucinations, and while the Veteran has reported occasional difficulty concentrating and communicating, such are not tantamount to the gross impairment in communication contemplated by a 100 percent rating.  38 C.F.R. § 4.130.

The Board has also considered the competent GAF scores of record, which further support the Board's finding that the Veteran's symptoms result in occupational and social impairment in most areas, but not total occupational and social impairment.  Throughout the pendency of the appeal, the Veteran's mental health treatment providers assigned numerous GAF scores, ranging from 55 to 60.  GAF scores of 41 to 50 are indicative of serious symptoms (e.g.. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  GAF scores of 51 to 60 are indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g.. few friends, conflicts with peers or co-workers).  The Veteran appears to have manifested such symptoms, namely few friends and conflicts with others, throughout the appeal period.  When considered in light of the Veteran's actual symptoms, GAF scores between 55 and 60 further support no more than occupational and social impairment in most areas.

Given the frequency, nature, and duration of the Veteran's symptoms, the Board finds that her adjustment disorder with depressed mood and PTSD have been productive of no more than occupational and social impairment with deficiencies in most areas for the entire appeal period.  See 38 C.F.R. § 4.130, Diagnostic Codes 9440, 9411; Vazquez-Claudio, 713 F.3d at 114.  Accordingly, an initial 70 percent rating, but no higher, for adjustment disorder with depressed mood and PTSD is warranted.  


ORDER

Service connection for bilateral foot disability to include arthritis and plantar fasciitis is granted.

An initial rating of 70 percent, but no higher, for adjustment disorder with depressed mood and PTSD is granted, subject to the laws and regulations governing the payment of monetary awards.



____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


